After Remand from the Supreme Court

MONROE, Judge.
On October 23, 1998, this court entered judgments affirming the judgment of the trial court in both the appeal by Donald J. Vincent and the cross-appeal by First Alabama Bank. Vincent v. First Alabama Bank, 770 So.2d 86 (Ala.Civ.App.1998). Thereafter, Donald J. Vincent filed a petition for a writ of certiorari in the Alabama Supreme Court; that court reversed this court’s judgment in Donald J. Vincent’s appeal and remanded the cause for further proceedings. Ex parte Vincent, 770 So.2d 92 (Ala.1999).
On remand to this court, and in compliance with the Supreme Court’s opinion, the trial court’s order denying Vincent s motion for a new trial is reversed, and the cause is remanded for a new trial.
ORDER DENYING VINCENT’S NEW-TRIAL MOTION REVERSED; CASE REMANDED.
ROBERTSON, P.J., and YATES, CRAWLEY, and THOMPSON, JJ„ concur.